DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,803,234 to Liao et al (hereinafter Liao) in view of US PG Pub 2006/0113627 to Chen et al (hereinafter Chen).
Regarding Claim 8, Liao discloses a semiconductor device, comprising:
a first transistor (100, Fig. 9), comprising:
a plurality of lightly doped regions (106), separated from each other and located in a substrate;
a first gate structure (S1), covering portions of the plurality of lightly doped regions and a portion of the substrate (Fig. 9);
a plurality of first spacers (114), laterally located beside the first gate structure;
a plurality of first doped regions (122), located in the plurality of lightly doped regions on two sides of the plurality of first spacers;
a plurality of contacts (130) electrically connected to the plurality of first doped regions; and

wherein the plurality of lightly doped regions has bottom surfaces lower than bottom surfaces of the plurality of first doped regions (Fig. 9).

Liao does not disclose an etching stop layer, covering the plurality of first spacers and the plurality of first doped regions or a dielectric layer, covering the etching stop layer, wherein materials of the virtual spacers and the dielectric layer are the same.
Chen discloses a transistor (Fig. 1) which includes an etching stop layer (34), covering a plurality of first spacers (26) and a plurality of first doped regions (28);
a dielectric layer (36), covering the etching stop layer;
a plurality of contacts (40), penetrating through the dielectric layer and the etching stop layer to electrically connect the plurality of first doped regions (Fig. 1).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the transistor of Liao to include (1) an etchstop layer and (2) an interlayer dielectric (ILD) formed of the same materials as the virtual spacers of Lin. An etching stop layer would have been obvious to prevent over etching of the elements of the transistor during the formation of electrical contact vias. Forming an ILD layer is obvious to isolate and planarize the transistor to allow for upper levels of circuitry. Forming the ILD layer as the same material of the virtual spacers would have been obvious for numerous reasons. The material composition given for the virtual spacers of Liao and the ILD of Chen share an overlap so a match may happen incidentally. However, an intentional match of the layers would have been obvious to simplify manufacturing of the transistor.

Regarding Claim 9, the combination of Liao and Chen makes obvious the semiconductor device of Claim 8, wherein the plurality of virtual spacers are in contact with the first gate structure and the plurality of first spacers (Fig. 9).

Regarding Claim 11, Liao discloses a semiconductor device, comprising:
a first transistor (100, Fig. 11), comprising:
a plurality of lightly doped regions (106), separated from each other and located in a substrate;
a first gate structure (S1), covering portions of the plurality of lightly doped regions and a portion of the substrate:
a plurality of first spacers (114), laterally located beside the first gate structure:
a plurality of first doped regions (122), located in the plurality of lightly doped regions on two sides of the plurality of first spacers;
a plurality of contacts (130) electrically connected to the plurality of first doped regions (Fig. 11);
a plurality of virtual spacers (112), located between the first gate structure and the plurality of first spacers (Fig. 11); and
a conductive structure (S2), located between one of the plurality of virtual spacers and one of the plurality of first spacers (Fig. 11),
wherein the one of the plurality of virtual spacers is located between and in contact with the conductive structure and the first gate structure, and another one of the plurality of virtual spacers is in contact with the first gate structure and the one of the plurality of first spacers (Fig. 11).

Liao does not disclose an etching stop layer, covering the plurality of first spacers and the plurality of first doped regions or a dielectric layer, covering the etching stop layer, wherein materials of the virtual spacers and the dielectric layer are the same.

a dielectric layer (36), covering the etching stop layer;
a plurality of contacts (40), penetrating through the dielectric layer and the etching stop layer to electrically connect the plurality of first doped regions (Fig. 1).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the transistor of Liao to include (1) an etchstop layer and (2) an interlayer dielectric (ILD) formed of the same materials as the virtual spacers of Lin. An etching stop layer would have been obvious to prevent over etching of the elements of the transistor during the formation of electrical contact vias. Forming an ILD layer is obvious to isolate and planarize the transistor to allow for upper levels of circuitry. Forming the ILD layer as the same material of the virtual spacers would have been obvious for numerous reasons. The material composition given for the virtual spacers of Liao and the ILD of Chen share an overlap so a match may happen incidentally. However, an intentional match of the layers would have been obvious to simplify manufacturing of the transistor.

Regarding Claim 12, the combination of Liao and Chen makes obvious the semiconductor device of Claim 8, wherein
a gate dielectric layer (108) of the first gate structure extends between the plurality of virtual spacers and the plurality of lightly doped regions and between the plurality of first spacers and the plurality of lightly doped regions (Fig. 9).

Regarding Claim 13, the combination of Liao and Chen makes obvious the semiconductor device of Claim 8, wherein bottom surfaces of the plurality of virtual spacers are in contact with the plurality of lightly doped regions (Fig. 9).

Regarding Claim 15, the combination of Liao and Chen makes obvious the semiconductor device of Claim 8, wherein there is a first distance between a first sidewall of the plurality of first doped regions adjacent to the first gate structure and the plurality of lightly doped regions adjacent to the first sidewall of the first gate structure, and there is a second distance between the first sidewall of the plurality of first doped regions and the plurality of contact(s) adjacent to a first sidewall of the first gate structure, wherein the first distance is greater than the second distance (Fig. 9).

Regarding Claim 16, the combination of Liao and Chen makes obvious the semiconductor device of Claim 8, further comprising:
a second transistor, comprising a second gate structure, a plurality of second spacers and a plurality of second doped regions, wherein an operating voltage of the second transistor is lower than that of the first transistor, and widths of the plurality of second spacers of the second transistor are the same as widths of the plurality of first spacers of the first transistor since it would have been obvious, from the references of record, that the absence of the virtual spacers would have resulted in the first doped regions being formed closer to the gate structure. Such a transistor would have had an operating voltage lower than the first transistor due to the increase in density of the device. Forming additional transistors with different operating voltages would have been obvious to create circuits with switching devices that trigger at separate events. 

Regarding Claim 17, the combination of Liao and Chen makes obvious the semiconductor device of Claim 16, wherein there is a first distance between a first sidewall of the plurality of first doped regions adjacent to the first gate structure and the first sidewall of the first gate structure, there is a second distance between a first sidewall of the plurality of second doped regions adjacent to the second gate structure and the first sidewall of the second gate structure, wherein the first distance is greater than the second distance since it would have been obvious, from the references of record, that the absence of the virtual spacers would have resulted in the distance the second doped regions are formed in being closer to the gate than if the virtual spacers were present.

Regarding Claim 18, the combination of Liao and Chen makes obvious the semiconductor device of Claim 11, wherein the plurality of virtual spacers are in contact with the first gate structure and the plurality of first spacers (Fig. 11)

Regarding Claim 19, the combination of Liao and Chen makes obvious the semiconductor device of Claim 11, wherein a gate dielectric layer (108) of the first gate structure extends between the plurality of virtual spacers and the plurality of lightly doped regions and between the plurality of first spacers and the plurality of lightly doped regions (Fig. 11).

Regarding Claim 20, the combination of Liao and Chen makes obvious the semiconductor device of Claim 11, wherein bottom surfaces of the plurality of virtual spacers are in contact with the plurality of lightly doped regions (Fig. 11).



Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method of fabricating a semiconductor device, comprising:
forming a first transistor, comprising:
forming a plurality of lightly doped regions in a substrate;
forming a first gate structure on the substrate, the first gate structure covering portions of the plurality of lightly doped regions and a portion of the substrate;
forming a plurality of first spacers on sidewalls of the first gate structure;
forming a plurality of doped regions on two sides of the plurality of first spacers and in the plurality of lightly doped regions;
forming an etching stop layer on the substrate to cover the first gate structure, the plurality of first spacers and the plurality of doped regions;
patterning the etching stop layer and the first gate structure to form a second gate structure, and to form a plurality of trenches between the second gate structure and the plurality of first spacers; and
forming a first dielectric layer on the substrate to cover the etching stop layer and fill the plurality of trenches, wherein the first dielectric layer filled in the trenches is used asa plurality of virtual spacers.

While the references of record disclose a structure similar to that of Applicant, the references do not disclose, or suggest, the process detailed by Applicant, including “patterning the etching stop layer and the first gate structure to form a second gate structure, and to form a plurality of trenches between the second gate structure and the plurality of first spacers; and forming a first dielectric layer on the substrate to cover the etching stop layer and fill the plurality of trenches”. Such a process is not apparent as the trenches within the gate may result in voids among other manufacturing considerations.
A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. Claims 2-7 depend on Claim 1 and are allowable for at least the reasons above.

Claims 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 21 require widths of the plurality of virtual spacers be greater than widths of the plurality of first spacers. The references of record do not disclose such a limitation and it is not apparent from the references that the virtual spacers should be wider than the spacers. Liao is specific that the pitch P (Fig. 5) follow a ratio of 1:5-1:20 compared to C1, the critical size of the gate structure. Increasing the virtual spacer width would increase the pitch and effect the ratio of Liao. As such, Liao appears to teach away from having wider virtual spacers.


Response to Arguments
Applicant’s arguments with respect to Claim(s) 8 and 11 have been considered but are moot because the new ground of rejection relies on Liao which was not specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818